Citation Nr: 1123691	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left heel disability.



ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk










INTRODUCTION

The Veteran had active military service from February 2002 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied service connection for claimed heel pain in his left foot.  The Veteran filed a notice of disagreement (NOD) in April 2009, but did not indicate which issues he disagreed with.  The RO sought clarification and in July 2009, the Veteran stated that he was only appealing denial of service connection for a left heel disability.  The RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.  

In the Veteran's April 2010 substantive appeal, he indicated that he was also seeking service connection for right heel disability.  The Board notes that the February 2009 rating decision also denied service connection for right heel disability; however, the Veteran did not submit a timely NOD with respect to this matter.  Hence, the February 2009 decision denying service connection for right heel disability is final and the Board interprets the Veteran's April 2010 statement as a request to reopen this previously denied claim.  As this matter has not been adjudicated by the RO, it is not before the Board, and it is referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran asserts that he has left heel disability incurred from service as a result of extensive running during basic training and long road marches in full battle gear.

The Veteran's service treatment records reflect a history of bilateral lower leg pain and treatment for stress reaction/ shin splints.  A November 2003 Medical Board Report indicates that separation from service was recommended due to this medical condition.  The RO granted service connection for bilateral shin splints in a December 2003 rating decision.

In addition to shin splints, a March 2003 bone scan indicated that the Veteran had moderately severe stress reactions, left greater than right, in the posterior and plantar calcaneus (heel) during service.   An April 2004 post-service outpatient progress note from the Miami VA Medical Center (VAMC) reflects the Veteran's complaints of continued heel pain; however, no diagnosis was given.  It was noted that a follow up bone scan would be considered if the Veteran continued to experience pain.  

 The Board notes that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran is also competent to testify about observable symptoms, such as left heel pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the in-service bone scan showing stress reactions in the Veteran's left heel, the Veteran's complaints of continued left heel pain, and the absence of any current medical opinion on the question of current disability and nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA orthopedic or podiatry examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for a scheduled examination, without good cause, may result in denial of the claim for service connection (as an original claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Miami VAMC dated from April 2004 to July 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the Veteran's left heel since July 2008 from the Miami VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).    

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from all records of evaluation and/or treatment for the Veteran from the Miami VAMC since July 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for residuals of left heel disability.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic or podiatry examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any disability associated with the Veteran's complaints of left heel pain. With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related ot military service, to include the stress reaction of the left calcaneus noted in April 2003.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for left heel disability in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).




